U.S. BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

John E. Dykema and
Tammy D. Dykema,
Debtors.

Chapter 13 Case No. 18-27040-beh

 

STIPULATION

 

The Debtors, John E. Dykema and Tammy D. Dykema, and U.S. Bank Trust National Association,
as Trustee c/o BSI Financial Services (U.S. Bank), hereby stipulate and agree as follows:

1, The Debtors’ Objection to Proof of Claim No. 2, filed by U.S. Bank can be sustained by the

Court.

2. The pre-petition mortgage arrearage due U.S. Bank is $19,500.00, as stated in Debtors’ Plan

(Docket Entry No. 11).

Dated this 14" day of June, 2019.

DEBTORS:
John E. Dykema and
Tammy D. Dykema

/s/ Electronically signed by Lawrence G, Vesely
Attorney Lawrence G. Vesely
Attorney for the Debtors

U.S. Bank:

/s/ Electronically signed by Michael Dimand
Attorney Michael Dimand
Attorney for U.S. Bank

Case 18-27040-beh Doc 34 Filed 06/14/19 Pagelof1

 
